Exhibit 10.1

 

[g154141kgi001.gif]

 

July 9, 2015

 

[Name]

Street Address Line 1

City, State ZIP

 

Dear [Name],

 

As you know, Harte Hanks, Inc. (“Harte Hanks”) is undergoing a period of
leadership transition.  We consider your continued service and dedication to
Harte Hanks essential to our future success.  To induce your continued
employment, Harte Hanks is providing you the opportunity to earn a retention
bonus, as described in this letter agreement.

 

In recognition of your continued service with Harte Hanks through the earlier of
(i) June 30, 2016 or (ii) the occurrence of a “change in control” (as defined in
your current amended and restated severance agreement with Harte Hanks) (the
“Retention Date”), Harte Hanks is offering you a bonus equal to 25% of your
then-current base salary, less all applicable withholdings and deductions
required by law (the “Retention Bonus”).

 

If you are eligible to receive the Retention Bonus, it will be paid to you in
one lump sum cash payment in the first administratively feasible payroll cycle
after the Retention Date. If your employment is terminated (or notice of
termination is given) prior to the Retention Date for any reason whatsoever you
will forfeit the Retention Bonus and will not be entitled to any payment
thereof.

 

Your employment remains at-will, meaning that either you or Harte Hanks may
terminate your employment relationship at any time and for any reason, with or
without cause.  You acknowledge and agree that neither Harte Hanks nor any of
its affiliates, officers, or agents makes or has made any representation about
the tax consequences of any payments or benefits offered to you under this
letter.  The amounts and benefits provided pursuant to this letter are intended
to comply with the short term deferral exception to Section 409A of the 
Internal Revenue Code (the “Code”), set forth in Treas. Reg. § 1.409A-1(b)(4),
and shall be interpreted accordingly.

 

Harte Hanks has the authority to interpret all of the terms of this letter
agreement and the Retention Bonus.  Determinations and interpretations by Harte
Hanks in this respect will be final and conclusive.  This letter agreement
contains all of the understandings and representations between Harte Hanks and
you relating to the Retention Bonus and supersedes all prior and contemporaneous
understandings, discussions, agreements, representations and warranties, both
written and oral, with respect to any Retention Bonus.  This letter agreement
may not be amended or modified unless in writing signed by both Harte Hanks and
you.  This letter agreement, for all purposes, shall be construed in accordance
with the laws of Texas without regard to conflicts-of-law principles and
applicable federal law.

 

Kind regards,

 

GivenName Lastname

AGREED AND ACCEPTED:

 

Title

[Name]

 

 

Date:

 

 

Harte Hanks

www.hartehanks.com

9601 McAllister Freeway, Suite 610, San Antonio, Texas 78216

 

Office 210-829-9135      Fax 210-829-9139

 

 

--------------------------------------------------------------------------------